THE THIRTEENTH COURT OF APPEALS

                                   13-19-00526-CV


                                    William Gilson
                                           v.
                          The Cincinnati Insurance Company


                                  On Appeal from the
                      53rd District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-17-004340


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 7, 2021